DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant amendment filed 09/03/2021 has been entered and is currently under consideration.  Claims 1-5, 8, and 11-12 allowed.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Rudy Ng on 11/22/2021.

The application has been amended as follows: 

Clam 1 line 26: “… wherein the film machine comprises 
wherein a specific changing filling level is specified for each feed unit of the extrusion device, and wherein a lowering of a respective column of a corresponding feed unit of the 
Claims 9-10 are canceled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Hessenbruch (DE102004051196 of record with reference made to examiner-provided machine translation) hereinafter H1 teaches:
A method for preparing for a change of material in an extrusion device (Fig 2, 5: apparatus of Fig 2; [0001, 0013]).  Although H1 does not expressly teach an extrusion device for a film machine, the examiner notes that the recitation of a film machine is contained in the preamble of the claim. “[A] preamble generally is not limiting when the claim body describes a structurally complete invention such that deletion of the preamble phrase does not affect the structure or steps of the claimed invention." Consequently, "preamble language merely extolling benefits or features of the claimed invention does not 
H1 further teaches the extrusion device comprising a feed unit (Fig 2, 5: reservoir 7, weighing hopper 4) for feeding feed stock to an extruder (Fig 2, extruder 1; ([0016])), the method comprising the following steps which are carried out by a control device as soon as a request to change the material is identified ([0003, 0015-0023]):
- monitoring the production order and predetermining an end of a production order of the extrusion device automatically by calculating the remaining production time based on the remaining quantity of the production order ([0004-0005, 0015-0023]),
specifying a reduced changing filling level (Fig 5; [0016, 0023]; Fig 5.1, 5.4 represents the target fill level. H1 teaches a feed unit with adjustable fill quantities and to lower the fill quantities when preparing for a product changeover) for the at least one feed unit, and
maintaining a filling level of the at least one feed unit at a reduced changing filling level for the further production with the extrusion device ([0016]),
wherein a control device identifies the end of the production order and uses the end of the production order as a basis for further regulation of the method ([0015-0023]), and the control device makes the specification of the reduced changing filling level for the at least one feed unit on this basis, wherein the changing filling level is reduced with regard to a regular operating filling level inside the respective feed unit ([0016, 0023]; since the control computer of H1 controls the filling process [0016], 
Furthermore, it has been held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.  See MPEP 2144.04(III).
H1 teaches the step of identifying a change/end of product and reducing the filling level as compared to a normal operating level, and predetermining an end of the production order.
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have automated the step of identifying a change/end of product, reducing the filling level as compared to a normal operating level, and predetermining an end of the production order.
H1 does not teach wherein a lowering time, which is required by the further production for lowering the filling level to the changing filling level, for each feed unit is determined after predetermining the end of the production order, and the reduced changing filling level is specified, when a remaining time to the end of the production order is equal to the lowering time,
wherein the film machine comprises at least two feed units,
wherein a specific changing filling level is specified for each feed unit of the extrusion device, and
wherein a lowering of a respective column of a corresponding feed unit of the at least two feed units starts at different points in time, if columns of the at least two feed units drop at different speeds.
Schramm (US 2017/0305056) teaches using two feed units (dosing station 2, dosing station 3) for changing production.  However, Schramm teaches switching between the two feed units to feed different recipes for different production orders rather than the claimed method wherein both feed units are operated simultaneously during both the previous order, reduced filling period, and post production order.  Schramm also does not teach operating at a reduced filling for a change in production.
Moller (US 5148943) teaches a control device for controlling multiple feed devices simultaneously to maintain a preset recipe of ingredients at a learned extrusion rate.  However, Moller does not teach operating the feed units for a change in production, or reducing the filling level of the feed units.
Therefore neither H1, Schramm, nor Moller teaches wherein a lowering time, which is required by the further production for lowering the filling level to the changing filling level, for each feed unit is determined after predetermining the end of the production order, and the reduced changing filling level is specified, when a remaining time to the end of the production order is equal to the lowering time, wherein a specific changing filling level is specified for each feed unit of the extrusion device, and wherein a lowering of a respective column of a corresponding feed unit of the at least two feed units starts at different points in time, if columns of the at least two feed units drop at different speeds and the remaining prior art of record fails to teach the above limitations.
Since the prior art of record fails to teach each and every limitation of the claim, claim 1 is allowed.
Claims 2-5, 8, and 11-12 are allowed due to dependency on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A WANG whose telephone number is (571)272-5361.  The examiner can normally be reached on M-Th 8 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-







/ALEXANDER A WANG/
Examiner, Art Unit 1741                                                                                                                                                                                           

                                                                                                                                                                                                        

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743